Name: Council Regulation (EC) No 2251/95 of 18 September 1995 amending for the 18th time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 27. 9 . 95 fENl Official Journal of the European Communities No L 230/11 COUNCIL REGULATION (EC) No 2251/95 of 18 September 1995 amending for the 18th time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources north of 36 30' N and in CECAF areas north of 31 °N and east of 17 °30 ' W ; Whereas Regulation (EEC) No 3094/86 should be amended accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (&gt;), Having regard to the opinion of the European Parli ­ ament (2), Whereas Council Regulation (EC) No 685/95 of 27 March 1995 on the management of the fishing effort relating to certain Community fishing area and resources (3) provides for the introduction of a system for the management of fishing effort in certain areas as from 1 January 1996 ; Whereas that management system must ensure that there is no increase in fishing effort and that existing balances are preserved ; Whereas, in accordance with Article 12 of Regulation (EC) No 685/95, in order to ensure the rational and responsible exploitation of resources on a sustainable basis, amendments are to be made to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (4) ; whereas those amendments relate to bans on the use of driftnets for catching tuna in waters under the sovereignty or jurisdiction of Spain or Portugal in ICES sub-areas VIII, IX and X and in CECAF areas and on the use of purse seines for catching tropical tuna (skipjack, bigeye and longfinned tuna) in waters under the sovereignty or jurisdiction of Portugal in ICES sub-area X HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3094/86 is hereby amended as follows : 1 . In Title IV, Article 9, the following paragraph shall be inserted : ' 19 . Purse seines shall not be used for catching tropical tuna (skipjack, bigeye and longfinned tuna) in waters under the sovereignty or jurisdiction of Portugal in ICES sub-area X north of 36 °30' N or in CECAF areas north of 31 °N and east of 17 °30 ' W.' 2. In Title IV, the following Article shall be inserted : 'Article 9b No vessel shall use driftnets for catching tuna in waters under the sovereignty or jurisdiction of Spain or Portugal in ICES sub-areas VIII , IX or X or, notwith ­ standing Article 1 , in waters under the sovereignty or jurisdiction of Spain in CECAF areas off the Canary Islands .' Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1995 . For the Council The President P. SOLBES MIRA (') OJ No C 180, 14. 7. 1995, p. 5. (2) Opinion of 14 July 1995 (not yet published in the Official Journal). (3) OJ No L 71 , 31 . 3 . 1995, p. 5 . (4) OJ No L 288 , 11 . 10 . 1986, p. 1 . Regulation as last amended by Regulation (EC) No 1909/95 (OJ No L 184, 3 . 8 . 1995, p. 1 ).